DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/01/21 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, 14-17, 19-23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2014/0252593).

a.	Re claim 1, Chen discloses a method of making a semiconductor device, comprising: providing a substrate 201 (see figs. 1-2e and related text; see remaining of in contact (indirectly when the second conductive layer is 209, directly when the second conductive layer is the bump 213 or the Cu bump replacing it) with the second conductive layer; disposing an electrical component 300 ([0030]) over the flux material; and reflowing the flux material to make electrical connection between the electrical component and second conductive layer ([0035]).

b.	Re claim 2, the method of claim 1, further includes depositing the flux material by a printing process ([0034]).

c.	Re claim 3, method of claim 1, further includes disposing a pre- solder material 307 on a contact pad 305 of the electrical component ([0033]). 

d.	Re claim 4, the second conductive layer includes nickel or copper ([0025], [0027]).



f.	Re claim 7, Chen discloses a method of making a semiconductor device, comprising (see claim 1 rejection above as to which paragraph to read for every identified element): providing a substrate 201; forming a conductive post including a first conductive layer 209 formed over the substrate and a second conductive layer 213 formed over the first conductive layer; depositing a flux material 215 on the second conductive layer; and disposing an electrical component 300 over the flux material.

g.	Re claim 8, the method of claim 7, further includes depositing the flux material by a printing process ([0034]).

h.	Re claim 9, the method of claim 7, further includes reflowing the flux material to make electrical connection between the electrical component and second conductive layer ([0035]).

i.	Re claim 10, see claim 3 rejection above.

j.	Re claim 11, the second conductive layer includes nickel or copper ([0027]).



l.	Re claim 14, Chen discloses a semiconductor device, comprising (see claim 1 rejection above as to which paragraph to read for every identified element): a substrate 201; a first conductive layer 2071 (in the alternative, the first conductive layer is layer 209) formed over the substrate; a second conductive layer 209 (for the alternative where the first conductive layer is 209, the second conductive layer is either the Cu bump disclosed in [0027] as replacing connector 213, or the second conductive layer is bump 213) formed over the first conductive layer; a flux material 215 deposited on (indirectly when the second conductive layer is 209, directly when the second conductive layer is the bump 213 or the Cu bump replacing it) the second conductive layer; and an electrical component 300 disposed over the flux material.

m.	Re claim 15, the flux material includes a flux print material (it is noted here that “print” falls under the product-by-process doctrine and does not structurally distinguish over flux 215).

n.	Re claim 16, the semiconductor device of claim 14, further includes a pre-solder material 307 disposed on a contact pad 305 of the electrical component.

o.	Re claim 17, the second conductive layer includes nickel or copper ([0025], [0027]).

p.	Re claim 19, a thickness of the second conductive layer is greater than a thickness of the first conductive layer (explicit on the figures and also on the alternative interpretations above).

q.	Re claim 20, Chen discloses a semiconductor device, comprising (see claim 1 rejection above as to which paragraph to read for every identified element): a substrate 201; a conductive post 209&213 including a first conductive layer 209 formed over the substrate and a second conductive layer 213 formed over the first conductive layer; a flux material 215 deposited on the second conductive layer; and an electrical component 300 disposed over the flux material.

r.	Re claims 21, 22, 23 and 25, see respectively claims 15, 16, 17 and 19 rejections above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 13, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0252593).

a.	Re claim 5, Chen discloses all the limitations of claim 1 as stated above except explicitly for depositing an encapsulant over the electrical component.
However, it is conventionally known in the art to seal stacked devices comprising a chip and a component bonded thereon with a molding compound or sealing resin in order to protect the stacked devices from mechanical and environmental harm. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided an encapsulant over the electrical component in order to seal and protect the stacked devices structure on fig. 2e.

b.	Re claim 13, 18 and 24, see claim 5 rejection above wherein the same rationale apply.

Response to Arguments
Applicant's arguments filed 12/01/21 have been fully considered but they are not persuasive. For the 112 1st rejection, Applicants are arguing that the claims are referring to an intermediate state. The Examiner disagrees. There is no description of such an intermediate state and nothing being called “semiconductor device” or anything like that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899